Citation Nr: 1544432	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO. 09-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as recurrent major depression and bipolar disorder. 

2. Entitlement to service connection for a psychiatric disorder, claimed as recurrent major depression and bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served in the Air National Guard from September 1986 to November 1998. Of that time, she had active duty from July 1992 to November 1998. 

This case was before the Board of Veterans' Appeals (Board) in June 2012, when it was remanded for further development. Following the requested development, the VA Appeals Management Center in Washington, D.C. found that the Veteran had not submitted new and material evidence with which to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as recurrent major depression and bipolar disorder. Thereafter, the case was returned to the Board for further appellate action. 


FINDINGS OF FACT

1. In an unappealed rating decision, dated in July 1999, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, characterized as major depression.

2. Evidence associated with the record since the RO's July 1999 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, claimed as recurrent major depression and bipolar disorder. 

3. With resolution of the factual doubt in the Veteran's favor, a psychiatric disorder, claimed as recurrent major depression and bipolar disorder was aggravated in military service. 


CONCLUSIONS OF LAW

1. The RO's July 1999 rating decision, which denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, characterized as major depression, is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2. New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as recurrent major depression and bipolar disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria to establish service connection for aggravation of a psychiatric disorder have been established. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131. Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

"[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder." See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation. See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the Veteran meets her burden of demonstrating an increase in service, the disability is presumed (emphasis added) to have been aggravated in service, and the burden is on the VA to rebut that presumption. Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. To rebut that presumption, the VA must show, by clear and unmistakable evidence (emphasis added) that the worsening of the condition was due to the natural progress of the disease. Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153. 

In July 1999, when the RO denied the Veteran's claim of service connection for a psychiatric disorder, the evidence on file consisted of the Veteran's service treatment and personnel records and the report of an April 1999 VA psychiatric examination. The RO found that the Veteran's psychiatric disorder had existed prior to service but had not been aggravated during service. Absent evidence of aggravation, service connection was denied. As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered. 38 U.S.C.A. § 7105. The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156. Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality. Justus v. Principi 3 Vet. App. 510, 512 (1992). 

New evidence means existing evidence not previously submitted to VA decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of her claim has been fulfilled. See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's July 1999 decision includes lay statements from V. S. S., the Veteran's sister; S. H. the Veteran's sister-in-law and longtime friend; and D. B. F. and P. R., both former fellow service members who knew the Veteran before and after her entry on active duty. Such statements are new in the sense that they have not previously been before the VA. They are also material in that they tend to relate to an unestablished fact necessary to substantiate the claim. Those statements concur that the Veteran began having problems with depression and mood swings between 1991 and the Veteran's entry onto active duty in 1992 and that her symptoms of sadness, elation, agitation, and irresponsible spending got steadily worse after she entered active duty. Those statements are neither cumulative nor redundant of the evidence of record in July 1999 and, when considered with the evidence previously of record, raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder. 

Moreover, and with resolution of the doubt in her favor, these statements indicate that as a factual matter the Veteran's pre-existing disorder as found by the RO in 1999 worsened and that such worsening remained constant. 

The claim is therefore reopened and the benefit will be granted. 

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision in accordance with VA regulations regarding the aggravation of disorders pre-existing military service. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

New and material evidence having been submitted, the application is granted to reopen a claim of entitlement to service connection for a psychiatric disorder claimed as recurrent major depression and bipolar disorder. 

Service connection for a psychiatric disorder claimed as recurrent major depression and bipolar disorder is granted. 


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


